DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1, 3-10, and 12-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 1, the prior art of record(s) (closest prior art, Kojima et al., US Patent No: 8,536,809 B2) fails to teach a position sensor that senses a position of a rotor of the motor, wherein the controller generates the control signals based on the sensed position of the rotor and in combination with the other limitations of the base claim.
As to claim 14, the prior art of record(s) (closest prior art, Kojima et al., US Patent No: 8,536,809 B2) fails to teach a position sensor that senses a position of a rotor of the motor, wherein the controller generates the control signals based on the sensed position of the rotor and in combination with the other limitations of the base claim.
As to claim 18, the prior art of record(s) (closest prior art, Kojima et al., US Patent No: 8,536,809 B2) fails to teach generating control signals based on the sensed position of a rotor of a motor and in combination with the other limitations of the base claim
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remarks, filed on 10/18/2021, with respect to claims 1, 3-10, and 12-20 have been fully considered and are persuasive for the following reasons:  In response to office action (Non final rejection dated 07/19/2021) of claims 1-20, applicant’s rep. Mr. Eric A. Bomkamp initiated a telephone interview on 10/14/2021 (via phone no. (303) 764-3045) with examiner discussing independent claims 1, 14 and 18 in view of the non-final rejection of claims 1-20. Mr. Eric agreed to amend the said claims based on the discussion during interview to clear 35 §USC 112 matters. Examiner also briefly mentioned the prior art Kojima et al. (US Patent No: US 8,536,809 B2) and advised the applicant to amend the claims accordingly to overcome the closest pertinent prior art Kojima. Examiner acknowledges the replacement drawings and amendment to specification dated 10/18/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M. PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on Mon - Fri, 7:30 to 5, Alt. Fri, East. Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on (571) 272-2060. The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTONY M PAUL/			
Primary Examiner of Art Unit 2846	11/05/2021